Case 20-12225-elf          Doc 80       Filed 06/29/21 Entered 06/29/21 16:33:58               Desc Main
                                        Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Arelis A. Pizarro-Williams                              CHAPTER 13
       Antonie S. Williams
                               Debtor(s)                       CASE NO. 20-12225 ELF
                          vs.

Quicken Loans, LLC
                                   Respondent


      LIMITED RESPONSE OF QUICKEN LOANS, LLC FORMERLY KNOWN AS (FKA)
         QUICKEN LOANS INC. TO DEBTOR’S MOTION TO SELL REAL ESTATE

        Respondent, Quicken Loans, LLC Formerly Known as (FKA) Quicken Loans Inc., by and
through its counsel, KML Law Group, P.C., hereby responds to the Debtor’s Motion to Sell Real Estate
as follows:
        1.       Respondent’s loan is secured by a mortgage on Debtors’ Property located at 112 Central

Avenue, Morrisville, PA 19067.

        2.        The proposed order calls for the Property to be sold without language stating that

Respondent’s loan will be paid in full.

        3.        As of June 21, 2021, the amount to pay off the total debt was $171,546.78.

        4.        However, this amount is subject to change, and thus the loan must be paid in full subject

to a proper payoff at the time of the sale.

        5.       Respondent files this limited objection to Debtor’s Motion to Sell as Debtor’s proposed

Order does not provide for Respondent’s loan to be paid in full at the time of sale, subject to a proper

payoff quote, or that the lien will otherwise remain on the Property.

        Wherefore, Respondent respectfully requests that Debtor’s Motion be denied.

                                                          /s/ Rebecca A. Solarz, Esquire ___
                                                          Rebecca A. Solarz, Esquire
                                                          KML Law Group, P.C.
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106-1532
                                                          (215) 627-1322
                                                          Attorney for Respondent
Date: June 10, 2021
